DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 10 shows item 1000 not mentioned in the written description.  
Figure 11 shows item 1100 not mentioned in the written description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4 and 20 are objected to because of the following informalities:  
Claim 4 uses the term “skewnsess” which is most likely supposed to be “skewness”.
Claim 20 states “deriving sensing-related features based upon sensed output signal” which would better be “deriving sensing-related features based upon the sensed output signal” is what is intended.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "to convert the reconstructable frequency domain representation to a justified frequency domain representation based upon the sensing-related features derived from the source signal and the sensing output signal" in the third to last indent.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this portion was intended to be related at all to the “derive source-signal-related features” limitation of claim 1, since this is not tied to anything else in the claim.  The examiner’s best guess is that this is supposed be referring back to “derive sensing-related features based upon the sensing output signal”, but these are not exactly the same.  Perhaps the limitation could be "to convert the reconstructable frequency domain representation to a justified frequency domain representation based upon the sensing-related features based upon the sensing output signal".  
Alternatively, if it was meant to be dependent on both feature steps, the second could be changed from “derive source-signal-related features” to  “derive source-signal-related features based on the source signal” in order to match the other deriving step.  Then, "to convert the reconstructable frequency domain representation to a justified frequency domain representation based upon the sensing-related features, the source-signal-related features and the sensing output signal"
Claims 2-10 are rejected as inheriting the problems as above.
Similar to claim 1, claims 8, 12, 15, 17, and 20 have similar problems with the limitation “and the features derived from the source signal and the sensed output signal”.  It is unclear what applicant intends these portions to mean.
Claims 13, 14, and 18-20 are rejected as inheriting the problems as above.

Claim 7 states “wherein the recurrent neural network comprises a memory device storing a plurality of parameters of the recurrent neural network” which is unclear.  The RNN is a data structure on the processor.  It is unclear how a data structure can comprise a device.
Claims 8-10 are rejected as inheriting the problems as above.

Claim 17 recites the limitation "the acoustic signal played back by the loudspeaker” the fourth indent.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 states “a method for playing an acoustic signal in a loudspeaker system” and then refers to “producing an output signal”.  It appears the acoustic signal is the same as the output signal.  It is suggested claim 16 be changed to “producing an output signal as the acoustic signal”.  It is also suggested "the acoustic signal played back by the loudspeaker” be shortened to “the acoustic signal” (or “the output signal) since “playing back by the loudspeaker” isn’t expressly mentioned.
Claims 18-20 are rejected as inheriting the problems as above.

Claim 17 states “deriving sensing-related features based upon sensed output signal” which is unclear since sensing was not previously mentioned.  Perhaps “deriving sensing-related features based upon sensing the output signal” is what is intended.
Claims 18-20 are rejected as inheriting the problems as above.

Claim 17 states “transforming recorded signal of output signal to a second frequency domain representation” which is unclear.  Perhaps “transforming the recorded signal of the output signal to a second frequency domain representation” is what is intended.  
Claims 18-20 are rejected as inheriting the problems as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risberg et al. (US 20170006394 A1)

Regarding claim 1, Risberg discloses a loudspeaker system (see figure 1), comprising: 
a loudspeaker (figure 1, item 130) to play back an acoustic signal (3) based upon an amplified signal (125); 
an amplifier (120) connected to the loudspeaker, the amplifier configured to: 
receive a justified source signal (115); 
generate the amplified signal (125) based upon the justified source signal (115 see figure 1); and 
transmit the amplified signal to the loudspeaker (see figure 1); 
a sensing circuit (part of 120 or 130 to create feedback signals 133 or 135 respectively, see at least paragraphs [0115] to [0117]) connected to the amplified signal (125), the sensing circuit configured to: 
measure a voltage (paragraphs [0115] and [0116]) and a current (paragraphs [0115] and [0116]) of the amplified signal; and 
generate a sensing output signal including the measured voltage and the measured current (grouping of all signals shown as signal 133 or alternatively 135); and 
a processor (at least 110, 140, 150, and 160) being configured to: 
receive a source signal (1 from the left) and the sensing output signal (133 or 135 buffered in 140); 
derive sensing-related features based upon the sensing output signal (part of 420 of figure 4a, during training phase, paragraphs [0083], [121], [0124], [0125], [128], [0199]); 
derive source-signal-related features (part of 420 of figure 4a, at least back propagation features see paragraph [0199], during training phase, paragraphs [0083], [121], [0124], [0125], [128], [0199]); 
deploy a trained neural network (NN) (see paragraphs [0122] to [0124] and [0199]) to convert the source signal to a justified signal based upon the sensing-related features derived from the source signal and the sensing output signal (steps 430 and 440 of figure 4a); 
send the justified source signal (115) to the amplifier (see figure 5).
Although Risberg is silent to the type of neural network, the examiner takes official notice that recurrent neural networks (RNN) were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to specifically use a recurrent neural network in the system of Risberg for the benefit of allowing for temporal dynamic behavior.
Although Risberg does not expressly disclose processing in the frequency domain, the examiner takes official notice that converting to/from the frequency domain to do processing was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to convert to/from the frequency domain to perform the processing of the neural network of Risberg in the frequency domain for the benefit of faster more compact processing.


Regarding claim 2, Risberg discloses wherein the sensing-related features include one or more of resistance (paragraphs [0161] and [0162]), conductance, differential resistance, differential conductance, instantaneous power (paragraph [0036]), and root-mean-square power.

Regarding claim 3, although Risberg does not expressly disclose processing in the frequency domain, processing in the frequency domain using any of the claimed formats was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the frequency domain representation is selected from the group consisting of fast Fourier transform (FFT), discrete Fourier transform (DFT), modified discrete cosine transform (MDCT), modified discrete sine transform (MDST), constant-Q transform (CQT), and variable-Q transform (VQT) using a filter channel distribution according to equivalent rectangular bandwidths (ERB) or Bark scale for the benefit of faster design times and portability due to using known standard transforms.

Regarding claim 4, Risberg discloses  wherein the source-signal-related features comprise one or more of mel-frequency cepstral coefficients (MFCC) or perceptual linear prediction (PLP), spectral centroid, spectral flux, spectral roll-off, zero crossing rate, peak frequency (paragraph [0118]), crest factor, energy entropy, mean magnitude, root-mean-square value (paragraph [0099]), skewnsess, kurtosis, and maximum magnitude.

Regarding claim 5, although Risberg is silent to the type of neural network, the examiner takes official notice that GRU recurrent neural networks (RNN) were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to specifically use a gate recurrent unit (GRU) for the recurrent neural network in the system of Risberg for the benefit of having fewer parameters, thereby less overhead.

Regarding claim 6, although Risberg is silent to the type of neural network, the examiner takes official notice that LSTM recurrent neural networks (RNN) were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to specifically use a long- short-term memory (LSTM) recurrent neural network in the system of Risberg for the benefit of allowing for processing larger sequences of data.

Regarding claim 7, Risberg discloses wherein the recurrent neural network comprises a memory device (at least 160) storing a plurality of parameters of the recurrent neural network.


Regarding claim 11, Risberg discloses a loudspeaker system (see figure 1), the loudspeaker system comprising: 
a processor (figure 1, at least 110, 140, 150, and 160) for receiving a source signal (1 from left) and producing a processed signal (115); 
an amplifier (120) for amplifying the processed signal (115) to provide an amplified signal (125); and 
a loudspeaker (130) for receiving the amplified signal (125) and producing an output signal (3); 
wherein the processor is configured to, in a deploying phase, use a neural network (NN) (see paragraphs [0122] to [0124] and [0199]) with trained parameters to compensate the source signal (1) to produce the processed signal (115), 
wherein the NN is trained to produce the trained parameters based on the source signal and the output signal (part of 420 of figure 4a, at least back propagation features see paragraph [0199], during training phase, paragraphs [0083], [121], [0124], [0125], [128], [0199]).
Although Risberg is silent to the type of neural network, the examiner takes official notice that recurrent neural networks (RNN) were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to specifically use a recurrent neural network in the system of Risberg for the benefit of allowing for temporal dynamic behavior.


Regarding claim 15, Risberg discloses further configured to: 
in the deploying phase, 
receive the source signal (1 from the left) and sensing the output signal (133 or 135 buffered in 140);
derive sensing-related features based upon sensed output signal (part of 420 of figure 4a, during training phase, paragraphs [0083], [121], [0124], [0125], [128], [0199]); 
deploy the trained NN  (see paragraphs [0122] to [0124] and [0199]) with the trained parameters to convert the source signal to a compensated source signal based upon the features derived from the source signal and the sensed output signal (steps 430 and 440 of figure 4a); and
send the compensated source signal (115) to the amplifier (120, see figure 1).
Although Risberg does not expressly disclose processing in the frequency domain, the examiner takes official notice that converting to/from the frequency domain to do processing was well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to convert to/from the frequency domain to perform the processing of the neural network of Risberg in the frequency domain for the benefit of faster more compact processing.


Regarding claim 16, Risberg discloses a method for playing an acoustic signal in a loudspeaker system (figure 1), the loudspeaker system including a processor (at least 110, 140, 150, and 160) for receiving a source signal (1 from left) and producing a processed signal (115), an amplifier (120) for amplifying the processed signal (115) to provide an amplified signal (125), and a loudspeaker (130) for receiving the amplified signal (120) and producing an output signal (3), the method comprising: 
in a training phase, training a neural network (NN) to produce trained parameters based on the source signal and the output signal (420-440 of figure 4a, at least back propagation training see paragraph [0199], more about training phase, paragraphs [0083], [121], [0124], [0125], [128], [0199]); and 
in a deploying phase, using the NN with the trained parameters to compensate the source signal to produce the processed signal (as in figure 1, step 410 of figure 4, see paragraphs [0122] to [0124] and [0199]).
Although Risberg is silent to the type of neural network, the examiner takes official notice that recurrent neural networks (RNN) were well known in the art.  At the time of filing, it would have been obvious to one of ordinary skill in the art to specifically use a recurrent neural network in the system of Risberg for the benefit of allowing for temporal dynamic behavior.


Allowable Subject Matter
Claims 8-10, 12-14, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the claim objections and claim rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654        

/PAUL KIM/           Primary Examiner, Art Unit 2654